Citation Nr: 1515896	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  14-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active duty service from August 1983 to June 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 rating decision in which the RO reopened a previously denied service connection claim for a low back disorder and confirmed and continued the denial of the claim on the merits.  In August 2013, the Veteran filed a notice of disagreement (NOD) with this rating decision.  A statement of the case (SOC) was issued in February 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.

For purposes of clarification, the Board observes that the service connection claim for a low back disorder was originally denied in a September 1986 rating action which was not appealed and became final.  Thereafter, the RO confirmed and continued the denial of the claim in a June 2009 rating action, based on a failure to present new and material evidence to reopen is.  It is noted that before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In his February 2014 substantive appeal, the Veteran indicated that he did not want a Board hearing.  In subsequent correspondence from the Veteran received for the VBMS (electronic) file in March 2015, he indicated that he had reconsidered and wished to be scheduled for a Board video conference hearing to be scheduled at the local RO.  Also on file is a Motion to Remand for Videoconference hearing, dated in April 2015 and issued by the Veteran's representative.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules video conference hearings, a remand of this matter for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board video conference hearing to be held at the VARO in Detroit, MI, in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


